Citation Nr: 0415344	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether an injury sustained during active duty was the result 
of willful misconduct for purposes of determining entitlement 
to service connection for residuals of a cervical spine 
fracture, including epilepsy/seizures, spinal injuries and 
paralysis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from August 1981 to 
December 1983.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran ultimately seeks service connection for residuals 
of a cervical spine fracture, including epilepsy/seizures, 
spinal injuries and paralysis.  His claim was denied by the 
RO, in essence, because of a determination that the injury 
which the veteran sustained on April 11, 1983 was the result 
of his own willful misconduct and was therefore not sustained 
in the line of duty.

After having reviewed the veteran's VA claims folder, and 
for reasons expressed below, the Board believes that a 
remand is necessary.

A remand is in order to ensure full and complete compliance 
with the enhanced duty to notify and duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A].

In this case, the RO provided the veteran with general notice 
of the statutory and regulatory provisions of the VCAA in its 
supplemental statement of the case furnished to the veteran 
in October 2003.  The RO also furnished the veteran a VCAA 
notice letter in January 2004.  However, while both documents 
clearly reference the VCAA, the notice provided in each 
instance was nonspecific as to the issue on appeal.  In 
particular, the Board notes that the January 2004 letter 
provided a list of the evidence necessary to establish 
entitlement to service connection, which is not the central 
issue on appeal.  Rather, the issue to be decided in this 
case is whether the veteran's cervical spine injury sustained 
in service was due to his own willful misconduct and 
therefore not incurred in the line of duty.  

The law provides a presumption that an injury incurred during 
active military, naval, or air service was incurred in the 
line of duty unless the injury was a result of the person's 
own willful misconduct.  See 38 U.S.C.A. § 105(a) (West 
2002).  As defined by VA regulation, "willful misconduct" 
means an act involving conscious wrongdoing or known 
prohibited action, with knowledge of, or wanton and reckless 
disregard for, its probable consequences.  See 38 C.F.R. 
§ 3.1(n) (2003).  Moreover, willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease, or death.  See Daniels v. Brown, 9 Vet. App. 348 
(1996).

In a May 2003Informal Hearing Presentation the veteran's 
representative alleged that VA failed to comply with its duty 
to inform under 38 U.S.C.A. § 5103(a), specifically as to 
notice of the evidence needed to complete this claim.  In 
support of this assertion, the representative specifically 
cited to the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Huston v. Principi, 
17 Vet. App. 195, 203 (2003), wherein the Court held that the 
claimant had not been provided specific notice that meets the 
standards established by the new section 5103(a) and new 38 
C.F.R. § 3.159(b) as to his appeal an earlier effective date 
claim.  Under the circumstances of this case, where like in 
Huston, the veteran has not been provided specific notice of 
the information and evidence necessary to substantiate his 
claim as to central issue of willful misconduct, the Board 
agrees that the duty to inform under section 5103(a) has not 
been complied with and requires further development on 
remand.

The Court has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information 
as to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); and Huston, supra.  It is abundantly clear from 
these judicial rulings that providing a veteran-claimant 
with general VCAA notice or furnishing VCAA notice with 
regard to unrelated claims or issues will not satisfy the 
VCAA, as interpreted by the Court.

The Board may no longer cure VCAA notice defects.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, as it would 
potentially be prejudicial if the Board were to proceed with 
a decision at this time, see Bernard v. Brown, 4 Vet. 
App. 384 (1993), the Board must remand the case to the 
agency of original jurisdiction (AOJ) to ensure the veteran 
is provided adequate notice under the VCAA.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must ensure the veteran is 
provided written notice of the evidence, 
if any, he is expected to provide in 
support of his appealed claim involving a 
challenge to the RO's determination that 
the cervical spine injury sustained in 
service was due to his own willful 
misconduct and therefore not incurred in 
the line of duty.  Furthermore, he must 
be given notice of the evidence, if any, 
that VBA will obtain for him in 
connection with this issue.  VBA must 
also ensure that any other appropriate 
notification and development action 
required by current law, court decisions 
and/or VA directives is completed.

2.  Thereafter, VBA must readjudicate the 
issue on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and his 
representative should be provided with 
the supplemental statement of the case, 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


